Citation Nr: 0211803	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disability.  

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to March 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for a dental disability.  

The Board is undertaking additional development with respect 
to the issue of service connection for hypertension pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed with respect to that claim, the 
Board will then provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing this issue.


FINDING OF FACT

The weight of the evidence demonstrates that the veteran does 
not currently suffer from a dental disability.


CONCLUSION OF LAW

The veteran does not suffer from a dental disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter, "VCAA")); 66 Fed. Reg. 
45620, 45630-631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
June 2001 which explained, among other things, the VCAA and 
what evidence was needed to substantiate his claim.  Further, 
the record reflects that during the course of this appeal, 
the veteran was issued a Statement of the Case and 
Supplemental Statement of the Case which contained the 
pertinent laws and regulations governing this claim and the 
reasons for the decision with respect to the claim.  Hence, 
he has been provided notice of the information and evidence 
necessary to substantiate this claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Further, the RO has properly developed the evidentiary 
record, to include providing the veteran with a VA dental 
examination.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.

The veteran and his representative contend, in substance, 
that the veteran suffers from a dental disability related at 
least in part to the veteran's service-connected ear disorder 
(currently characterized as Meniere's disease).  Applicable 
law provides that, generally, service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service medical records are negative for 
treatment for or a diagnosis of a dental disability. These 
records reflect that the veteran underwent routine dental 
examinations in July 1976 and March 1978, but no disability 
was indicated; it was noted in July 1976 that he had no 
missing teeth.  

In a letter received in mid-December 1999, Gary R. Eggler, 
D.M.D., P.C., indicated that the veteran has been a patient 
of his since 1982, and that during an examination in November 
1999, the veteran complained of constant jaw and ear pain, 
dizziness, and tinnitus.  Clinical examination revealed 
significant wear on the teeth throughout the mouth with areas 
of cervical notching.  The pterygoid muscles were tender to 
palpation, and a tentative diagnosis of parafunctional 
bruxing/clenching was discussed.  Dr. Eggler pointed out that 
a treatment suggestion was to construct a special perio 
appliance (a nightguard) "for treatment of his harmful 
habit."  In a letter received in January 2000, Dr. Eggler 
stated that the veteran's parafunctional habit of 
bruxing/clenching of his teeth could be secondary to stress 
caused by his service-connected ear and dizziness disorder.   

A VA dental examination was accomplished in July 2000, the 
report of which indicates the veteran's main concern was wear 
of his teeth and the utilization of a bruxism splint.  
Objective findings included a full complement of teeth, 
isolated areas of periodontal bone loss, recession 
generalized, consistent with previous periodontal surgery.  
Periodontal pockets were within normal limits, and there were 
no signs or symptoms of acute pathosis present.  Interincisal 
range of motion was approximately 60 millimeters (mm), and 
left and right lateral excursions were within normal limits.  
Minor wear facets consistent with clenching habits were 
noted.  No major wear facets were present.  The examiner 
noted that there were no "[d]isability effects on every day 
activity" and that there are no "ancillary problems as a 
result of the dental condition . . ."  Radiographs were 
taken, and the diagnosis indicated was that the veteran had a 
"Class I Division I bite, previous periodontal surgery 
leaving recession approximately 2-3 mm generalized, condition 
overall well, wear facets consistent with clenching, minor 
bruxism, appropriate splint therapy should maintain current 
condition."  

In an addendum to this examination report, a different 
dentist stated that while the veteran wore facets consistent 
with parafunctional habits (clenching), at present there is 
no loss of function nor disability as a result of the habit.  
The examiner pointed out that the veteran does not suffer 
from any neuralgias, parathesias, or dysthesias associated 
with the oral maxillofacial pain.  He noted that the veteran 
did not exhibit any muscular "trigger" points typically 
associated with myofascial pain disorder, and that there were 
no limitations in masticatory functions.  Finally, the 
examiner noted that while stress may be causing his 
parafunctional occlusal habit, there was no documented 
evidence relating hearing loss to such a habit. 
 
Taking into account all of relevant evidence, discussed 
above, the Board finds that service connection is not 
warranted for a dental disability.  The Board notes that the 
veteran was seen with a parafunctional occlusal habit but 
that the weight of the evidence does not indicate that the 
veteran currently suffers (or ever suffered) from a 
disability as a result of the habit.  It is pointed out that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); see Degmetich v. Brown, 104 F.3d 
1328 (1997).

Given the particular facts of this case, as well as the RO 
having complied with the necessary obligation to notify and 
assist the veteran, as mentioned above, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The evidence does not 
demonstrate that he suffers from a dental disability, rather 
that he has, essentially, a habit of clenching his teeth 
which could result in disability.  Accordingly, the Board 
does not find that this claim needs further development.  
Without the existence of a current disability, it is 
unnecessary to address whether any parafunctional habit is 
related to service or a service-connected disability.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

